       Case 3:17-cv-01104-VLB Document 70-25 Filed 04/01/19 Page 1 of 5


                            SUSAN BYRNE vs YALE UNIVERSITY
                               Giuseppe Mazzotta on 02/28/2019

   1                       UNITED STATES DISTRICT COURT
                                     for the
   2                          DISTRICT OF CONNECTICUT

   3
         SUSAN BYRNE,                                    )
   4                                                     )
                                    Plaintiff,           )CIVIL CASE NO.:
   5                                                         )3:17-cv-01104-VLB
         v.                                              )
   6                                                     )
         YALE UNIVERSITY,                                    )
   7                                                     )
                                    Defendant,           )
   8                                                         )

   9

 10

 11              VIDEOTAPED DEPOSITION OF GIUSEPPE MAZZOTTA

 12

 13      DATE:                   February 28, 2019

 14      TIME:                   2:31 p.m.

 15      HELD AT:                Yale University Office
                                 of General Counsel
 16                              2 Whitney Avenue
                                 6th Floor
 17                              New Haven, Connecticut

 18            By:               Sarah J. Miner, RPR, LSR #238
                                 Huseby Global Litigation
 19                              249 Pearl Street
                                 Hartford, Connecticut
 20

 21

 22

 23

 24

 25



www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte - Atlanta - Washington, DC - New York Houston - San Francisco
       Case 3:17-cv-01104-VLB Document 70-25 Filed 04/01/19 Page 2 of 5


                            SUSAN BYRNE vs YALE UNIVERSITY
                               Giuseppe Mazzotta on 02/28/2019

   1             Q. And what about her first book, El Corpus

   2     Hermeticum?         It is in Spanish.

   3             A. This is about the Hermes, the El Corpus

   4     Hermeticum.         I looked at this.             There are some

   5     authors, Luis de Leon and Juan de la Cruz whom I am

   6     really interested in.               He is a poet, and a famous

   7     poet, mystical resonances and I was interested in him.

   8     Yeah, I -- I did -- I did look at this a little bit

   9     more closely than some parts of Ficino.

 10              Q. Okay.       And did you review any external

 11      letters that had been submitted to Yale in

 12      connection --

 13              A. I did --

 14              Q. -- with Sue Byrne's tenure case?

 15              A. I read them -- I remember reading them at

 16      that meeting.          It was a question of her status, of

 17      Professor Byrne's status within the field.                          So how do

 18      you get that?          I cannot establish on my own status she

 19      is an angel.          And even if I had said she is an angel,

 20      it is a hierarchy of angels.                  If she said, you know,

 21      they go from angels to archangels, et cetera.                            So I

 22      had no idea where she stood in the opinion of scholars

 23      in the world.          And I tried to get myself familiar by

 24      reading the letters where they usually give -- usually

 25      give an account of where Byrnes or me or whatever,


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 18
       Case 3:17-cv-01104-VLB Document 70-25 Filed 04/01/19 Page 3 of 5


                            SUSAN BYRNE vs YALE UNIVERSITY
                               Giuseppe Mazzotta on 02/28/2019

   1     whoever is at stake, that is where these people stand.

   2             Q. And was it your understanding that Yale's

   3     tenure standard incorporates some requirement of a

   4     certain status?

   5             A. Of course.

   6             Q. What -- what do you mean by that?

   7             A. The fundamental idea of Yale's existence

   8     actually has to do with the premise that whoever comes

   9     here, which is one reason people like me in the past

 10      would run to Yale, is you are either a -- the leading

 11      scholar -- one of the leading scholars or you are the

  12     most promising figure that is around.                        There are

 13      usually ways of getting along with people when they

 14      start telling you that.                And that is the premise in

 15      all appointments, that we are dealing with

 16      extraordinary figures.               Is this always true?              People

 17      think it is true.             That is a little different story,

 18      you know, that they don't.

 19              Q. Did you think that Sue Byrne met the tenure

 20      standard at Yale?

 21              A. I had to go -- I had to go by what some of

 22      the letters -- the assessments that came from the

 23      letters.       In my reading, they were always -- they were

 24      full of very delicate ups and downs.                       This is very

 25      good, however, this isn't there and so on and so on.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 19
       Case 3:17-cv-01104-VLB Document 70-25 Filed 04/01/19 Page 4 of 5


                            SUSAN BYRNE vs YALE UNIVERSITY
                               Giuseppe Mazzotta ou 02/28/2019

   1     I certainly followed them.                 I tried to see, to listen

   2     to the colleagues who were with me in that session.

   3     And we would say that maybe, you know, what does it

   4     mean?      I mean, there are people who are really, very,

   5     very good that we -- that I think of, is she part of

   6     some kind of world of stars?                  I don't think so.            I

   7     didn't think so.            But maybe it is my, you know,

   8     short-sightedness.             I don't know.          I don't think so.

   9     But whatever it is, I really didn't think that I was

 10      dealing with an exceptional figure.

 11              Q. Now, if you look at Exhibit 78, which are the

 12      notes --

 13              A. Yes.

 14              Q. -- of the February 3rd meeting.

 15              A. Yes.

 16              Q. On the last page, the first full paragraph.

 17              A. Page 3.

 18              Q. Yes.      It states, "Valis, Mazzotta, and Bloch

 19      did not find her tenurable."

 20                  Is that a true statement?

 21              A. Yes.

 22              Q. And the next part of that paragraph where it

 23      goes on to say that Professor Jackson agreed with the

 24      assessment of you three, but nonetheless supported

 25      Sue Byrne's promotion to tenure.


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 20
       Case 3:17-cv-01104-VLB Document 70-25 Filed 04/01/19 Page 5 of 5


                            SUSAN BYRNE vs YALE UNIVERSITY
                               Giuseppe Mazzotta on 02/28/2019

   1                                CERTIFICATE

   2             I hereby certify that I am a Notary Public, in

   3     and for the State of Connecticut, duly commissioned

   4     and qualified to administer oaths.

   5             I further certify that the deponent named in the

   6     foregoing deposition was by me duly sworn and

   7     thereupon testified as appears in the foregoing

   8     deposition; that said deposition was taken by me

   9     stenographically in the presence of counsel and

  10     reduced to typewriting under my direction, and the

  11     foregoing is a true and accurate transcript of the

 12      testimony.

 13              I further certify that I am neither of counsel

 14      nor related to either of the parties to said suit, nor

 15      of either counsel in said suit, nor am I interested in

 16      the outcome of said cause.

 17              Witness my hand and seal as Notary Public the 5th

 18      day of March, 2019.

 19

 20
          V a             1914-1-" :4-5
 21

 22      Notary Public

 23      My Commission Expires:

 24      November 30, 2022

 25


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 88
